Title: To Thomas Jefferson from James Anderson, 29 April 1790
From: Anderson, James
To: Jefferson, Thomas



Sir
Edinr. 29th April 1790

Tho’ I have not the honour of being acquainted with yourself, I am acquainted with your writings; and the pleasure these afforded, gave a desire of a more intimate correspondence. In the undertaking in which I am about to engage, I am not a little ambitious of its attracting the notice of worthy men; and I should think myself fortunate if the plan so far met with your approbation, as to induce you to think it might not be impossible for you sometimes to communicate a few observations to the world through that channel.—However that may be, should you ever wish for any information from this country, or any thing else that I can procure for you, I shall take pleasure in forwarding your views to the utmost of my power.—I have the honour to be, with respect Sir Your most obedt. Hble. Servt.,

Jas: Anderson


The inclosed queries are intended for the continent of Europe rather than for America. As they are addressed only to a particular class of correspondents, they are necessarily of a local nature, which may serve to convey a wrong idea of the intended work. Towards the beginning, hints will be given to serve the purpose of queries respecting science and nature in general, that could apply equally to men of all nations. These will give a more perfect idea of the real tendency of the work than the others.—I should be very happy if you will honour this work with your acceptance when it is published, and will be much obliged to you for a particular address by which route it may be sent.

